 BLANKENSHIP& ASSOCIATESBlankenship and Associates,Inc. and Rayford T.BlankenshipandSheboygan Graphic Communi.cationsUnion Local 556,Subordinate to theGraphicCommunication InternationalUnionandDiamond Printing Company EmployeeCommittee.Case 30-CA-9265July 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn August 13, 1987,AdministrativeLaw JudgeMarvinRothissued the attacheddecision.TheGeneral Counselfiled exceptionsand a supportingbrief and theRespondentsfiledexceptions.The National LaborRelations Board has delegat-ed its authorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of theexceptions and brief and hasdecided toaffirm thejudge's rulings,findings, andconclusionsonly to theextent consistent with thisDecisionand Order.'1.The judgeconcluded, inter alia,that the Re-spondents violated Section8(a)(1) of the Act bycounselingthe Employer,Diamond Printing Com-pany(not a respondent herein), to remove WalterHake as personnel/labor relations director, in re-sponse to employee complaints about him and inorder to influence the outcome of the upcomingelection by discouragingsupport for the Union. Wedisagreewiththe judge.The facts, as set forthmore fullyby the judge,are essentially as follows.On March 21,1986,2 theUnion fileda petitionwiththe Board to representtheEmployer's full-time production and mainte-nance employees for purposes of collective bar-gaining.On April4, the Employer contractuallyengaged the services of Respondent Blankenshipand Associates,Inc., as theEmployer's "represent-ative in suchNLRBcase and any concurrent, sub-sequent or related cases,if any."The representa-tion election was scheduledfor May 16.On April 7,the Respondents conducted a meet-ingwith the employees.The employees com-plained about the allegedly harsh manner in whichWalterHake,the Employer's chief executive offi-'We agree with the judge's finding that the preparation of the answerto the complaint in this proceeding is not an unfair labor practice. Wetherefore find it unnecessary to the disposition of this case to determinewhether the crime or fraud exception to the attorney-client privilege ap-plies here. See,however,PatrickCudahy,Inc., 288 NLRB 968 (1988), inwhich we rejected the position taken by the Board inNLRB v. Harvey,349 F.2d 900(4th Cir.1965), that a violation of the NLRA constitutes acrime or fraud for purposes of the crime or fraud exception to the attor-ney-client privilege.Y All dates are 1986,unless otherwise indicated.557cer, conducted personnel and employee relationsmatters.Thereafter,Respondent Blankenship in-formed theEmployer's president,RandallHake(WalterHake's son)that the employees did notwant Walter Hake to continue to manage personneland labor relations matters.Blankenship told Ran-dall thathe felt that "some changesshould bemade in that area."Randall asked Blankenship toput his recommendations in writing to Randall.Blankenship agreed to do so.In the meantime,on April 15, four of the Em-ployer's supervisors signed and gave to Randall,for his review,a letter addressed to Walter stating,inter alia, that:[W]e the supervisorypersonnel along withthe recommendationof the Labor Consultant,feel that a change must be made in personnelhandling forthe benefitof the company and itsemployees.In our opinion,all personnel matters such as:pay raises,vacation time,disciplinarymatters,etc. shouldbe turnedover toRandall Hake.Two days later, on April 17,the RespondentssentRandall a letter containing recommendationsregardingtheirApril 7 meeting with the employ-ees.The letter,signed by Respondent Blankenship,stated,in pertinent part:I strongly suggest youtake yourDad out ofthe day-to-daylabor relationsmanagement.... In fact,you should take yourDad's placeif possible.Iam very hesitant about suggesting such,but Ifeel thatwe can't win the union electionwithout such.Thereafter,Randall discussedwithWalter thepossibility that the former would replace the latterin managing the Employer's personnel and employ-ee relations matters;Walter agreed to relinquish hisresponsibilities.On April 23,Randall posted anotice to all employees advising them that he hadassumedauthorityand responsibility for all person-nel matters.The judge preliminarily found that in removingWalterHake from his position as personnel/-employee relations manager in response to employ-ee complaints about his performance,the Employeracted unlawfully by granting the employees achange intheirworking conditions.Thus, thejudge found that employees could reasonably per-ceiveWalterHake's removal as a benefit or re-sponse to their expressed grievances or to their rea-sons for seeking unionization, given for the purposeof discouragingemployee support for the Union.The judgethen found that the Respondents violat-290 NLRB No. 71 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed the Act by counseling the Employerto engagein this unlawful conduct.In so finding,the judgerelied on the Board's de-cision inResistanceTechnology,280 NLRB 1004(1986), inwhichthe Board found that an employ-er's instruction to a supervisor to commit an unfairlabor practice is an unfair labor practice when theinstruction is carriedout or theemployees other-wise become aware that the instruction was given.3Analogizing toResistanceTechnology,the judgefound that the Respondents'advice tothe Employ-er to commit the unfair labor practice of removingWalterHake as personnel/employee relations man-ager was an unfair labor practice because the Em-ployer followed that advice and removed WalterHake.4Accordingto the judge:If an employer can be held accountable for itsinstructions or even suggestions to its supervi-sorypersonnelwhichresult in the commissionof unfair labor practices,than it would seemonly proper that a professional counselorshould be held responsible for its advice whichhas the same unlawful effect.Contraryto the judge,we findResistance Tech-nologyandWalker'sto be inapposite.In those casesthe principals(the employers)were held liable forthe unlawful acts of their agents(the supervisors orthe buyers).This is in keeping with fundamentalprecepts of the law of agency. 5However,unlike inResistanceTechnologyandWalker's,the judge herefound that the agents(the Respondents)violatedthe Actbecause the principal(the Employer) vio-lated theAct on theagents' advice.In this regard,we find that the judge has improperly held the Re-spondents, as the Employer'sagents, responsiblefor the unlawful act of the Employer, as princi-pal-a notion that is clearly foreign to agency prin-ciples.Accordingly,we shall dismiss this allegationof the complaint.62.The judge also concluded that the Respond-ents violated Section 8(a)(1) and(2) of the Act byformulating,and counseling the Employer to im-plement, a plan to establish an employee committee® The Board majority in ResistanceTechnologyalso found that such aninstruction to a supervisor is not an unfair labor practice when the in-isis not carried out and the employees do not otherwise becomeaware that the instruction was given.Chairman(then-Member)Stephensand Member Babson found it unnecessary to decide this issue because, inResistance Technology,the instructions were executed and disclosed.4 In finding a violation of the Act in the instant circumstances, thejudge also citedWalker's,159 NLRB 1159, 1175,1179 (1966),as a case inwhich the Board found the employer violated the Act by suggesting tobuyer employees (nonsupervisory,unit personnel who were viewed byother employees as management)that they interrogate employees abouttheir union sentiments.s Restatement 2d,Agency,§212 and comment a(1957).See St.FrancisHospital,263 NLRB 834, 847-850 (1982), affd. 729F.2d 844(D.C. Cir.1984).to negotiate and develop with the Employer a newset of work rules.We do not agree with the judgein this regard.Initiallywe find that,as notedabove,the Respondents as the Employer's agentscannot be held liable for the acts of the Employereven if it was found that the Respondents had for-mulated and then counseled the Employer to im-plement a plan to establish an employee committee.Thus,we find no violation on that basis.However,on review of the record,we note additionally thatwe do not agree with the judge's factual conclu-sions with regard to this allegation.Thus,contraryto the judge's express and implicit factual findingthat the Respondents formulated and counseled theEmployer to implement such a plan,the record es-tablishes that it was the Employer's president, Ran-dallHake,who formulated and implemented thisplan,without the advice or substantive foreknowl-edge of the Respondents.The record establishes,and the judge found, thatthe Respondents advised Hake to update the Em-ployer'swork rules.Indeed,the Respondents pro-vided Hake with four or five different proposedsets of new work rules. Butt according to Hakehimself,he asked the Respondents in mid-May,"Can I go ahead and proceed with my plan to setup a committee that we could develop a new set ofwork rules."There is no evidence that Hake hadever before mentioned such an employee commit-tee to the Respondents.Hake testified that he wastold in reply by the Respondents"that I have torun the business."The next day,according toHake,in response to his above conversation withthe Respondents"and my own plan to revise thework rules and make changes in the work force,"he held a meeting of all employees, at which hetold them that he would like to proceed with for-mulating a committee and establishing a new set ofwork rules.Towards that end, Hake instructed theemployees to elect two people to meet with Hakeand the plant superintendent to revamp the existingwork rules.Employees Kenneth Martin and Marjo-rieGrinnellwere elected as the employee repre-sentatives.Hake testified that his only consultation with theRespondents about this employee committee beforehe actually implemented this plan was to the extentthat,on the day before he actually implementedthis plan,"when I laid it out to [them,the Re-spondents told me]that I should go ahead and Ishould run the business the way I saw fit." Haketestifiedthatwhen he asked the Respondentswhether he could form such an employee commit-tee to develop new work rules,the Respondentsdid not advise him to form,to assist in forming, or BLANKENSHIP& ASSOCIATESto even meet with such a committee,but simplyadvised Hake to run his own business.The testimony of employee committee memberMarjorie Grinnell is consistent with the testimonyof Randall Hake that it was he,and not the Re-spondents,who formulated and implemented theplan to form an employee committee to developnew work rules.Thus,according to Grinnell, whenshe herself earlier asked the Respondentsin April ifthe employees could form a committee,theRe-spondents simply advised Grinnell to contact theNational Labor Relations Board for guidance onthat subject.InGrinnell's testimonial account ofHake's subsequent mid-May announcement of theformation of an employee committee,Hake madeno mention of the Respondents,but instead simplytold the assembled employees that(inGrinnell'swords)[W]e had to get together and try to come upwith a plan to keep the business going andtherefore,he [i.e.Hake]thought it would be agood idea if we would elect...two repre-sentatives,employee representatives, to sitdown with him and[the plant manager] anddraw up a policy. . .thatwe would havework rules and vacation provisions in it, andsuch.In light of the above facts and in the absence ofany record evidence to the contrary,we find thatthe preponderance of the evidence establishes thatthe Employer's president,Randall Hake, acting onhis own initiative and without the advice or sub-stantive foreknowledge of the Respondents,formu-lated and implemented the plan to form an employ-ee committee to develop new work rules.Thus, wefind that the factual predicate for the judge's unfairlabor practice finding in this context-thatthe Re-spondentsformulated and advised Hake to imple-ment such a plan-is not supported by, and indeediscontradicted by, the record.Accordingly,weshall dismiss this allegation.'ORDERThe complaintis dismissed.7To the extent,if any,that the judge's unfair labor practice finding inthis context may have been premised on the alleged failure of the Re-spondents affirmatively to instruct Hakenotto proceed with his plan toform such an employee committee,we find that the judge based such arationale on the same factual predicate that we have found not to be sup-ported by the record,i.e., that the Respondents themselves had initiallyformulated and advised Hake to implement such a plan. (See the finalpar. of sec.III,E, of the judge's decision).As indicated,the record failsto establish that the Respondent's had anything more than the barest andbriefest foreknowledge that Hake planned to form an employee commit-tee to develop new work rules559MEMBER JOHANSEN,dissenting in part.I agreewith the majority's dismissalof the com-plaint except as to the actions of Respondent Blan-kenship in counseling Diamond Printing to removeWalterHake as personnel/labor relations directorin order to discourage support of the Union; coun-seling that was heeded and actedon byDiamond. Iagree with the judge for the reasons he gave thatby counselingthe Employerto commit unfair laborpractices,Blankenship,as the Employer's laborconsultant,violated Section8(a)(1) of the Act. Indoing so,Ihold Blankenship accountable for hisown action,not that of the Employer.IFurther,although I agree withthe majority thatBlankenship did not violatethe Act bycounselingthe Employer to implement a plan to establish anemployee committee to negotiate with the Employ-er, I do so because the facts do not support thefinding ofa violation,not because Blankenship wasan agent of the Employer and thus couldnot vio-late theAct inhis own right.iThe statute defines theterm"employer" to include an"agent"Statu-tory prohibitionsagainst"employer" conduct,thus,also run against the"agent" of an employerDennisM. Selby,Esq.,for the General Counsel.JosephW. Weigel,Esq.,of Milwaukee,Wisconsin,for theRespondent.Rayford T.Blankenship,of Greenwood,Indiana,pro se.RobertG.Robinson,ofMenasha,Wisconsin,for theCharging Party.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. This casewas heard at Milwaukee, Wisconsin, on 31 March and Iand 2 April 1987. The charge was filed on 30 June 1986by Sheboygan Graphic Communications Union Local556, Subordinate to the Graphic Communication Interna-tionalUnion (the Union).' the complaint, which issuedon 3 December and was amended at the hearing, allegesthatBlankenship and Associates, Inc. and Rayford T.Blankenship (Associates and Blankenship, respectively,and collectively Respondents), violated Section8(a)(1)and (2) of the National Labor Relations Act.2 The gra-vamen of the complaint is that Respondent allegedlycounseled Diamond Printing Co., Inc. (Diamond) in thecommission of unfair labor practices that were subse-quently settled informally by the Company, and alleged-ly engaged in unfair labor practices involving the Com-pany'semployees; specifically, solicitinggrievances,iAll dates referto 1986 unless otherwise indicated.2 By letter dated27 April 1987, the GeneralCounsel indicated that itwould not proceedon certain other allegations of the complaint (pars.10(b) and(c)).The GeneralCounsel's request in its brief(fn. 1) to with-draw pars. 12 and 15 of thecomplaint,which werebased on pars. 10(b)and (c),is granted 560DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpromising benefits,advising employees that they couldobtain such benefits without a union,and suggesting thatemployees could negotiate a collective-bargaining agree-ment with the Company.Respondents,by their answer,denied commission of the alleged unfair labor practices.All parties were afforded full opportunity to partici-pate, to present relevant evidence,to argue orally, and tofile briefs.3The General Counsel and Blankenship eachfiled briefs.On the entire record in this case,4and frommy observation of the demeanor of the witnesses andhaving considered the briefs submitted by the parties, Imake the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTS AND THEEMPLOYER INVOLVEDDiamond,aWisconsin corporation,isengaged in thecommercial printing of business forms and envelopes atitsSheboygan,Wisconsin plant.In the operation of itsbusiness,Diamond annually purchases goods and materi-als valued in excess of $50,000 directly from suppliers lo-cated outside of Wisconsin,and annually ships goodsvalued in excess of $50,000 directly to customers locatedoutside of Wisconsin.In their answer to the complaint,Respondents pleaded no knowledge about these matters.However,in the representation proceeding involved inthis case,Blankenship on behalf of Diamond stipulatedthe commerce facts.I find that Diamond is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.Associates,a corporation with its principal office andplace of business in Greenwood,Indiana,isengaged inthe business of labor consultants,principally representingmanagement in labor relations matters. In the operationof its business,Associates has an annual gross revenue inexcessof$250,000,and annually performs servicesvalued in excess of $50,000 for employers located inStates other than Indiana, many,if not all,of whom arein interstate commerce. It is undisputed that at all timesmaterial,Blankenship has been and is chief executive of-ficer and the majority stockholder of Associates.In their answer, Respondents assert that they "wereemployed as agents of[Diamond] for the limited purposeof assisting[Diamond] in Case No. 30-RC-4566" (therepresentation proceeding).The General Counsel alsocontends(Br. 9-10)that Respondents acted as the agentsof Diamond.Because the present case involves an em-ployer engaged in commerce(Diamond)it is immaterialwhether Associates meets any standard for assertion ofBoard jurisdiction.See, e.g.,St.Mary's Infant Home,258NLRB 1024, 1031(1981), enfd.in pertinent part 690 F.2d1062, 1070(4th Cir.1982); andChalkMetal Co.,197NLRB 1133 (1972),inwhich the Board asserted its juris-diction over a labor relations consultant without making9On 31 March 1987 the Board denied Blankenship'smotion for specialpermission to appeal from the Regional Director's order denying Blan-kenship's motion for a further continuance and adjournment of the hear-ing (the Regional Director having granted Respondents'prior request fora continuance of 7 weeks).On 31 March 1987, 1 denied Blankenship's re-newed motion for a further continuance.4Transcript corrections are noted and correctedspecific findings concerning the commerce of the con-sultant.This isnot a case involving the labor relations ofAssociates vis-a-vis its own employees.In the absence ofsuch situations,jurisdictionmay be based on the com-merce of any affected person or persons, e.g., in cases in-volving alleged union unfair labor practices,on the com-merce of any affected or involved employer or employ-ers.The General Counsel suggests(Br. 7), that jurisdic-tionmay be asserted over labor relations consultantsunder the same standard applicable to law firms.In fact,theBoard has asserted jurisdiction over a consultingfirm,using the same standards generally applicable tononretail business.St.FrancisHospital,263 NLRB 834,839 (1982),affd.729 F.2d 844,851 (D.C. Cir. 1984). Inany event,regardless of which standard is used,this casemeets both the statutory and the Board's self-imposedtests for jurisdiction.I find that Associates is an employ-er engaged in commerce within the meaning of Section2(6) and(7) of the Act,that Blankenship is an agent ofAssociates within the meaning of Section 2(2) and (13) ofthe Act,thatAssociates and Blankenship were at timesmaterial,at least arguably agents of Diamond,and there-fore that it would effectuate the policies of the Act forthe Board to assert its jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDIt is undisputed that the Union is a labor organizationwithin the meaning of Section2(5) of the Act.I shall re-serve to the merits of this case the question whether Dia-mond Printing Company Employee Committee (some-times employee committee) was at times material a labororganization within the meaning ofthe Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsDiamond is a family-owned and operated business. Asof March 1986,Walter Hake was chief executiveofficer,chairman of the board,and minority stockholder. Hisson,RandallHake,was president and majority stock-holder.Walter was responsible for personnel relations.The Companyhad about 17 plant employees. On 21March theUnion fileda petition for a Board-conductedelection among the Company's production and mainte-nance employees(Case 30-RC-4566).The Hakes decid-ed to retain a labor relations firm.They receiveda solici-tation letterfromBlankenship (who evidently kept him-self informed of representation petitions filed with theBoard), and on 4 April, Diamond retained Associates asits representative in the representation case and any relat-ed litigation.Associates requested and the Regional Di-rector issued an order postponing the representationhearing from 8 to 10April.On 11April,Diamond, byBlankenship,and the Union executed a Stipulation forCertification upon Consent Election,which was subse-quently approvedby theRegional Director.The electionwas scheduled for 16 May.In the meantime,on 7 April,Blankenship,accompa-nied by his associate James Pierce,met with the Hakesto discuss their strategy in opposing the Union.Blanken-ship asked for and received permission to meet with the BLANKENSHIP & ASSOCIATESsupervisory personnel and with the employees withoutthe Hakes being present,in order to learn the situationand to determine the employees'attitudes and concerns.That afternoon Blankenship,accompanied by Pierce,conducted a meeting of the employees on companypremises and time,towhich the employees were sum-moned by their supervisors and for which they werepaid.Pierce and employee Kenneth Martin,who wereboth presented as the General Counsel'switnesses,testi-fied concerning the meeting.5 Their testimony was mutu-ally corroborative in part,but conflicted in certain im-portant respects.Both testified in sum that most but notall the meeting was tape recorded.6 They also testified, insum, that Blankenship presented an antiunion film enti-tled "Floyd."Martin testified in sum as follows:Blanken-ship identified himself as a labor consultant,and de-scribed how unions allegedly functioned.Employee Mar-jorieGrinnell asked Blankenship whether he was an at-torney.Blankenship said that he was a lawyer ratherthan an attorney,and explained the difference(Blanken-ship evidently is a law school graduate, but not admittedto any bar).Employer Donald Wield, the principal unionadherent,made some comment, whereupon Blankenshipretorted that he had heard of Wield,and then proceededto change the subject.He asked the employees whattheir problems were,and they proceeded to air theirgripes.Most of the complaints related to the allegedlyarbitrary manner in which Walter Hake handled person-nel matters including harsh or unusual discipline,favorit-ism, and avoidance of responsibility for decisions. Someemployees complained about the poor condition of thewashrooms. Blankenship told the employees thattheydid not need a union,they could negotiate a contract di-rectly with the Employer and they would have the samesafeguards under the Act as they would with a union.Martin left about 15 minutes before the meeting ended.(Blankenship told him he had to remain because he wass Respondent did not present any witnesses.Blankenship, the keyfigure in this case,did not testify.No adverse inference is warranted fromeither the failure of Blankenship to testify on behalf of Respondents orthe General Counsel's failure to call him as an adverse witness.O'DoveroConstruction,264 NLRB 751 in.1(1982).' At the hearing,Respondents objected to any testimony concerningthe substance of the meeting because the tapes constituted "the best evi-dence of what was said."There are several problems with this argument.Neither the tapes nor any transcriptions were offered in evidence or au-thenticated,except for a page of the approximately 50-page transcript ofthe 7 April meeting,which was offered in evidence by the GeneralCounsel. That page, insofar as pertinent to the issues of this case,reflect-ed an employee complaint about Walter Hake,and a statement evidentlymade by Blankenship that:"The only thing that I can tell you is that Iwill honestly try to get some answers for you.Iwill tell you this, itwould be illegal for me to stand here and tell you that we will adjust allyour complaints.That would violate the law " The General Counsel tookthe position that the transcript of the 7 April meeting was generally unre-liable,and both Pierce and Martin indicated in their testimony that thetapes were incomplete.The Board has received tapes or transcriptions inevidence and has sometimes found them to be the "best evidence" of ameeting or conversation.However,there is no rule of evidence that re-quires their acceptance to the exclusion of oral testimony,even when theparties have stipulated about their accuracy (which is not the situationhere). The"best evidence"rule relied on by Respondents stands for theproposition that the terms of a document must be proved by productionof the document.4Wigmore,Evidence¶ 1174 (Chadbourn rev. 1972).Here,the witnesses did not testify about contents of the transcription, i.e.,the "document."Rather, they testified about the meeting itself.There-fore, the rule is inapplicable.561on worktime.Martin refused to remain,and walked out.No punitive action was taken against him.) Pierce testi-fied in sum as follows:Employee Wield accused Blan-kenship of practicing law without a license.He madeother accusationsduring themeeting.Blankenship dis-cussed unions,using charts,and asserted in essence thatunionizationwould deprivethe employees of a voice inmanagement,and that it was simple to get a union in butdifficult to get it out.Blankenship asked the employeeswhat their problems were.Wield said they did not getsufficient increases,were not treatedproperly,and thatWalterHake was atyrant.Blankenship askedWield if heconfronted management. Wield answered that it did nogood.Another employeecomplained about being de-prived of holidaypay for being late. One femaleemploy-ee asked aboutwhether theycould start"an employeetype union,"whereupon Blankenship answered that "youpeople pay taxes and there is such a place as the LaborBoard and you shouldbring yourquestions to their at-tention."He offered to get them the Board's telephonenumber.Pierce testified that,except as indicated above,Blankenship did not advise the employees about whatthey coulddo about their problems.IcreditPierce's testimony concerningthe 7 Aprilmeeting,and I credit Martin's testimony only insofar asit is consistent with that of Pierce.I specifically do notcreditMartin's testimony to the effect that Blankenshipsugggested or advised that the employees could negoti-ate a contractdirectly withDiamond. In so doing, I findsignificant the testimonyof Marjorie Grinnell. On herdirect testimony,the General Counsel did not questionGrinnell aboutthe 7 April meeting.However, on cross-examination by Blankenship,Grinnell testified that at ameeting of employees addressed by Blankenship, sheasked whether they could form an employee committee,thatBlankenship referred her to the Board,and thatPierce gave her the Board's telephone number.The testi-mony in this case indicates that there were captive audi-ence meetingson 7 April and2 and 12 May. Blankenshipspoke only briefy at the 12 May meeting,without dis-cussing any substantive matters,and the evidence fails toindicate any such exchange between Grinnell and Blan-kenship atthe 2May meeting.In light of Pierce's testi-mony, it is evident that Grinnell was referring to the 7April meeting.Ifind it unlikelythatBlankenship wouldsuggest formation of an employee committee to deal di-rectlywith management,while at the same time tellingan employee who made the same suggestion to ask theBoard whether it was proper. Moreover, as will be dis-cussed,Blankenship did not talk to Diamond about anemployee committee until afterthe 7April meeting. It isunlikely that Blankenship would have made such a sug-gestion to the employees without first consulting withtheHakes.Ifind that Grinnell, not Blankenship, firstraised the matter of an employee committee.?7OrdinarilyImightbe inclined to give greater weight tothe testimo-ny of a current,disinterestedemployeethan to that of an interested em-ployer or union representative. However, the presentcase presents asomewhatdifferent situation.At the time of thepresent hearing, Martinwas a member of the Union's negotiating committee,and his employer,Continued 562DECISIONSOF THE NATIONAL LABORRELATIONS BOARDAfterBlankenship and Pierce met with the employees(and also met separately with the supevisory personnelon 7 April),they met with Randall Hake to discuss theirconclusions and recommendations. Blankenship advisedRandall Hake that the employees could not work wellwith his father,and that Walter Hake should no longerhandle personnel relations.Blankenship also advised thatDiamond should update its work rules.Diamond had ineffect a writtenfive-page statement of "policiesfor fulltime plant employees,"dated 6 July 1981.This documentcovered,among other matters, employee benefits,absen-teeism,tardiness,and discipline.However,these policieswere not uniformlyfollowed bymanagement, and in factWalterHake tended to handle such matters as disciplinein an arbitrary manner.Blankenshipoffered toprovideDiamond with sample work rules and a list of proposedwork rules for Diamond.Randall Hake asked Blanken-ship to put his recommendations in letter form,and Blan-kenship agreed to do so. By letter dated17 April, Blan-kenship told Randall Hake that,in light of the employ-ees' commentsat the 7 Aprilmeeting,"I strongly sug-gest thatyou take yourDad outof the day-to-day laborrelationsmanagement regarding the employees in theplant,"and that"You should take yourDad's place ifpossible."Blankenship opined that"I feel that we can'twin the union election without such."He also enclosed"a copy of the contract that you should consider adopt-ing after we rid you of the union problem."Blankenshipadded:"From looking at what you have and listening toyour employees,it is imperative that what you have inthe way of policies,rules,wages, and hours be modifiedand brought up-to-date as quickly as possible."The en-closed "contract"copy actually purported to be an em-ployee policy pamphlet rather than a contract. Among along list of offenses warranting disciplinary action, thepamphlet listed as "terminal offenses. . .advocatingtrouble between management and the employees" and"unauthorized entry on company property."RandallHake testified that Blankenship advised him to distributecopies of the pamphletto thesupervisors,"and leavethem available in the plant for scrutinyif anybody sowished."However, Hake admittedly understood that thepamphlet"was a general outline of policies that were in-tended to be implemented at [Diamond]once we had re-solved the Union issue."Hake also testified that JamesPierce gave him several samples of policies that he mightuse. Pierce testified that he prepared three copies of thepolicy pamphlet for Randall Hake and told him not touse them until there was a decisionon the election. Toevaluate the testimony of Pierce and Hake, which insome respects appears inconsistent, it is necessary to firstconsider subsequent developments.By letter dated15April to WalterHake,Diamond'ssupervisory personnel requested that he turn over re-sponsibility for personnel relations to his son.RandallHake also confronted his father with Blankenship's letter.Diamond,is not a respondent in this proceeding Therefore,Martin wasnot testifying against the interests of his employer. Subsequent to theevent involved in this case,Blankenship fired Pierce,and by the time ofthis hearing Pierce was engaged in the labor relations consulting businessin competition with Blankenship Therefore,he had no evident reason totestify falsely to advance Blankenship's interests.At a family meeting,Walter Hake agreed to the transferof authority.On 23 April Randall Hake posted a noticeto the company personnel that effective as of that datehe was assuming"authority and responsibility for all per-sonnel matters."On 22 AprilWalter Hake made a last-ditch effort to reassert his former authority by firingDonaldWield.However,RandallHake immediatelycountermanded this action, and there was no furtherchallenge to his authority.8As indicated,there was a captive-audience meeting on2May.Blankenship conducted the meeting, and a filmwas shown.Employee Martin testified that Blankenshipshowed the employees the policy pamphlet(which hehad sent to Hake)as a prototype of a contract that couldpossibly be drafted between the employees and Dia-mond. Martin testified that Blankenship had two copieswith him,that he gave one to Marjorie Grinnell,that theemployees requested more copies, and that the next dayhe found a copy on his worktable. However,in his in-vestigatory affidavit to the Board,Martin stated thatRandall Hake(who was present at the 2 May meeting)showed the employees a copy of the policy pamphlet,said that it was patterned after something Blankenshipgave him,that he would make additional copies to becirculated among the employees,and that they shouldmake notes of proposed changes.Grinnell testified thatcopies of the policy pamphlet were distributed at the 12May meeting.Aftersome equivocation, Grinnell testifiedthat she thought Blankenship distributed copies of thepamphlet.However,on cross-examination,she testifiedthat Randall Hake distributed copies of the pamphlet. Inher investigatory affidavit,Grinnel stated that Hake "hada copy of an `employee policy pamphlet"'which he saidAssociates prepared as a guideline and that Hake wouldhave copies made for everybody.I do not credit the tes-timony of Martin and Grinnell that Blankenship distrib-uted copies of the policy pamphlet.For reasons that willbe discussed,Ifind that Hake distributed copies at ameeting of employees on or shortly after 14 May, atwhich Blankenship was not present.Randall Hake was not present at the 7 April and 2May meetings.However,he was scheduled to addressthe employees at the 12 May meeting, and Pierce pre-pared a speech for his use.Pierce's draft was about 1-1/2typewritten pages.I have found nothing unlawful in thisdraft, nor does the General Counsel contend that it con-tains any unlawful statements.The draft contains no ex-press or implied threats of reprisal or promises of benefit.However, Hake, acting on his own and without consult-ing Blankenship or Pierce,decided to use Pierce's draftonly as a starting point for his own speech.Hake struckout much of Pierce's draft, decided to paraphrase otherportions,and added his own handwritten draft.9 Hakea From this point on,"Hake"refers to Randall Hake,unless the con-text indicates otherwise.9 Hake testified in detail concerning his revisions and the resultingspeech,which he delivered,and his testimony was corroborated byPierce.Ido not credit employee Martin's uncorroborated testimony tothe effect that Hake delivered both Pierces draft and his own in theirentirety.This appears to be another illustration of Martin's general unre-liability as a witness BLANKENSHIP & ASSOCIATESdid not show his draft to Blankenship or Pierce and theydid not ask to see it, although Hake told them that hehad altered Pierce's text.The resulting speech was con-siderably different from that drafted by Pierce.Blanken-ship,Pierce, and the Company's supervisory personnelwere present at the 12 May meeting.Hake testified thathe told Blankenship and Pierce that if he said anything"thatwas blatantly illegal," theyshould interrupt andstop him.Marjorie Grinnell testified that Hake told theemployees that Blankenship was there to stop him if hesaid anything wrong(Hake's text did not contain anysuch comment).After restating Diamond's opposition tounionizationand reminding the employees of theirpresent benefits,Hake stated that as a result of "this situ-ation. . .allpeople involved become aware that it wastime for my Dad to surrender the reins as it pertains tolabor relations,"and that"things are not goingto revertback once the union issue is resolved."Hake told the em-ployees to "direct all concerns about wages,vacations,etc. to your supervisor and they in turn,if need be, willconsult me."Hake then declared that:"As soon as thisweek's election has been conducted. . .hopefully as Isee it for the best-no union-we will start to develop acontract and work rules that we can live by!This shouldbe in placeby July 1, 1986." At thispoint,Hake's textindicates"show sample."However,neitherHake norPierce testified thatHake distributed copies of thesample policy pamphlet at this meeting.Hake concludedby exhorting the employees to give him a chance, andspecifically to give him 1 year"tomake the changeswithout having to pay the costs of belonging to aunion."AfterHake delivered his prepared remarks and calledfor questions,employee Wield challenged Blankenship'scredibility.Hake explained that he retained Blankenshipbecause he needed a labor relations consultant,and Blan-kenship admonished Wield not to slander him. Blanken-ship did not interrupt Hake during his speech. Hake testi-fied that after the meeting Blankenship told him that thespeech was fine, that"therewere gray areas in therewhich could present some problems," but that"what isdone is done."Pierce testified that after the meetingBlankenship asked him if he noticed "that Randy brokethe law."Pierce answered he did not, whereupon Blan-kenship responded that Hake"ineffect promised thepeople that he was going to make some improvements,"adding that he hoped no one else caught it. NeitherBlankenship nor Pierce told Hake that he said anythingunlawful.However,Pierce stated in his investigatory af-fidavit that Blankenship previously advised Hake "not tomake any outright promises to employees,"and Hake ad-mitted that Blankenship sent him written instructions tosupervisors that indicated that they could not"make anypromise of benefits in return for vote against a union."On 14 May,the Union filed an unfair labor practicecharge(Case 30-CA-9216),alleging that Diamond wasviolating Section 8(a)(1), (3), and (5) of the Act, amongother things,by making promises of benefits at captive-audience speeches in late April and on 2 and 12 May.The following day, the Board's Regional Director issuedan order postponing the election indefinitely, pending in-vestigation of the charge.On learning that the election563would be put off, Hake telephoned Associates and spoketo Pierce. Hake asked whether Diamond could proceedwith the plan to set up a committee to develop a new setof work rules. Pierce said he would check withBlanken-ship. Shortly thereafter, Pierce called back, stating thathe had checked with Blankenship, who said to tell Hakethat Hake had to "run the business." Pierce told Hake togo ahead and run the business as he saw fit, On or short-ly after 14 May, Hake summoned a meeting of the em-ployees. He told them that the election was called off be-cause the Union filed charges, but that he had to keepthe business going, and wanted to proceed with forminga committee to prepare a new set of work rules. Hakeinstructed the employees to elect two representatives tomeet with himself and Plant Superintendent Leon Risten-padt. Hake then left the meeting. The employees selectedGrinnell and Martin as their representatives, and Hakewas informed of their decision. I find that at this meetingHake circulated copies of the sample policy pamphletgiven to him by Blankenship. As indicated, Hake re-ferred to the sample at the 12 May meeting. The affida-vits of Grinnell and Martin indicate that Hake did notcirculate copies when he first showed the pamphlet, butpromised to make copies for distribution.It isunlikelythatHake would have made such distribution beforechecking with Associates about whether he could pro-ceed with the committee plan, as the distribution wouldhave served no purpose except as a guide for negotia-tions. It is also unlikely that Hake would have singledout Grinnell and Martin to receive the pamphlets unlesshe learned that they would be the employee representa-tives.The employer-employee committee first met on 27May. Hake told Grinnell and Martin that he had to havea set of work rules in place by 1 July, which was Dia-mond's biannual wage review date. He told them thatDiamond's 1981 policy statement would be the basis fordiscussion.The joint committee met again on 29 Mayand 3 June. The committee met on work time for whichthe employees were paid. Grinnell acted as secretary.She made minutes, typed them, including matters onwhich they agreed, and circulated copies to the otherthree representatives. By 3 June, the joint committe hadagreed on and reduced to writing a document entitled"Policies for Full-Time Plant Employees," to be effec-tive beginning 1 July 1986 for a period of 1 year. Thedocument provided for annual meetings between man-agement and employee representativesGrinnellandMartin for the purpose of reviewing wages and otherconditions of employment for the forthcoming year. Thedocument spelled out terms and conditions of employ-mentconcerning hospitalization plan, probationary em-ployment, discipline, layoff and termination and griev-ance procedure (includingmeetingsbetween manage-ment and employee representatives), absence and tardi-ness,wages (including a schedule of wage increases),service credit, overtime, and vacations.Many of theseprovisions reflected changes in wages and other workingconditions. The joint committee was scheduled to meetagain on 5 June. However, as a result of intervening de-velopments; the meeting never took place. 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfterreceiving theUnion's initialunfairpracticecharge, Hake had second thoughts about retaining Asso-ciates.Hake expressed his concern to Pierce about themounting cost of representation.Pierce offered an adjust-ment on rates, and suggested that Hake talk to Blanken-ship.However, following the 3 June employer-employeemeeting,Grinnell and Martin told Hake that they ques-tioned the propriety of this procedure and suggested thathe retain an attorney. Hake's corporate law firm referredhim to Attorney Alfred Heon of the law firm of Whiteand Hirschboeck. On 5 June, Diamond retained Heon toreplaceAssociates.That same day the Union filed anamended charge,alleging thatDiamond was violatingSection 8(a)(2) of Act by "assisting and/or dominating inthe formation of a labor organization." Heon immediate-ly advised Hake to discontinue the employee committee,which he did. On 30 June, the Union filed the presentcharge against Respondent.In mid-August,Diamond andthe Union executed an informal Board settlement agree-mentinCase 30-CA-9216, which was approved by theRegional Director on 25 August.The settlement provid-ed, among other things,thatDiamond has disestablishedthe employee committee and ceased negotiating with it,and will notgive effect to thenegotiated terms, exceptfor the agreed-on wage increase. The settlement furtherprovidedthatDiamond has discontinuedthe service ofBlankenship as its labor relations consultant,and "willnot rely upon, implement nor follow any advice he pre-viously gave us which is contrary to the pledge" con-tained in the settlement.The settlement agreement alsoprovided that Diamond and the General Counsel "under-stand and agree"that the settlement resolves only the al-legations against Diamond in Case 30-CA-9216,that theGeneral Counsel is not precluded from proceeding onany other charge against any other person or entity, in-cluding the charge in Case 30-CA-9265, that evidence inCase 30-CA-9216 may be used in such other proceed-ings, and that no other relief would be sought against Di-amond.On 31 October a Board election was conductedamong Diamond's employees.The Unionwon, was certi-fied,and at the time of the present hearing, Diamondand the Union were negotiating a contract.B. The Attorney-Client Privilege IssueDanielMcCarthy,who was presented as a GeneralCounsel witness,is an attorney who is admitted to prac-tice before the Supreme Court of Ohio and the UnitedStates Supreme Court. After leaving the United StatesArmy,where he servedas a JAGC officer,he was em-ployed by Associates as a "laborconsultant." Blanken-ship told McCarthy that Associates'staff,including Blan-kenship himself, practiced before the Board in that ca-pacity and did not practice as attorneys. Associates didnot itself conduct litigation before the courts in connec-tion with Board proceedings,but referred such litigationto an outside law firm.However, Blankenship sometimesused the terms"attorney"and "lawyer" in referring tohimself and his associates.Thus, on oneoccasion, Blan-kenship told a client that"we are all attorneys."As indi-cated Blankenship told Diamond's employees that he wasa lawyer rather than an attorney. On several occasions,McCarthy prepared complaints in civil litigation. How-ever,with one exception-a proceeding in a small claimscourt that was handled by McCarthy-thesematterswere referred to outside counsel for litigation.McCarthy was not involved in the Diamond represen-tation proceeding.However, in July, after the Unionfiled its charge against Respondents,Blankenship as-signed McCarthy to handle the case. McCarthy preparedand submitted a position statement to the Board's Re-gional Office and unsuccessfully attempted to negotiate asettlementof the case.Afterthe complaint issued,McCarthy drafted the substance of a proposed answerand discussed the answer with Blankenship. At thepresent hearing,the General Counsel sought to questionMcCarthy about Blankenship's statements concerning theallegations of the complaint in these discussions.1 ° Re-spondents objected to the introduction of any testimonybyMcCarthy, invoking the attorney-client privilege,work product privilege,and trade secrets privilege. Onconsideraton of testimonyby McCarthyand argumentand citations presented by the parties,I indicated myview that the attorney-clientprivilegewas applicable.However, in view of the importance of the question tothe merits of the case,Ipermitted the Generl Counsel toproceedwith his questioning,subject to my ultimateruling in this decision.McCarthytestified in sum con-cerning his questions about each allegation of the com-plaintandBlankenship'sresponses.McCarthy askedthese questions for the purpose of preparing the answer.Blankenship's responses varied in some respects both insubstance and form from the answerfiled byRespond-ents,which was prepared and signed by McCarthy. Theanswer did not consist simply of admissions,denials, andpleas of insufficient knowlege, but was qualified regard-ing the status of Associates and also contained an affirm-ative defense. McCarthy indicated in his investigatory af-fidavit thathe and Blankenship discussed and agreed onlanguage concerning the status of Associates.These factsindicate thatMcCarthy exercisedprofessional discretionin preparing the answer.I indicated at the hearing thatMcCarthy's testimony tended to confirm my view thatthe attorney-client privilege was applicable. Having hadfurther opportunity to consider and research the matter,I remainof that view.The attorney-client privilege extends to the relation-ship between a business entity and its house counsel.Swan Sales Corp. v. Jos Schlitz Brewing Co.,126Wis. 2d16 (1985). The privilege also extends to Board proceed-ings.NLRB Y. E. Bruce Harvey,349 F.2d 900, 904 (4thCir. 1965).It isnot necessary to look much beyond theHarveydecisionto ascertain the principles applicable tothe presentcase.InHarvey,the court relied on an "oftquoted definition of the privilege" in U.S. V.United ShoeMachinery Corp.,89 F.Supp. 357, 358 (D. Mass. 1950), inwhich Judge Wyzanski stated thatThe privilege applies only if(1) the assert holder ofthe privilege is or sought to become a client; (2) the10 At the time of the present hearing.MCarlhy wasno longer em-ployed by Associates.He has engaged in consulting work in competitionwith BlankenshipThere waslitigationbetween Blankenship and hisformer associates,includingMcCarthy.which was eventually settled BLANKENSHIP& ASSOCIATESperson to whom the communication was made (a) isa member of the bar of a court,or his subordinateand (b)in connection with this communication isacting as a lawyer; (3) the communication relates toa fact of which the attorney was informed(a) by hisclient(b)without the presence of strangers (c) forthe purpose of securing primarily either(i)an opin-ion on law or(ii) legal services or (iii)assistance insome legal proceeding,and not(d) for the purposeof committing a crime or tort; and(4) the privilegehas been(a) claimed and(b) not waived by theclient...^.The court inHarveyalso citedWigmore's statement ofthe essentials of the privilege,namely:(1)Where legaladvice of any kind is sought(2) from a professional legaladviser in his capacity as such,(3) the communicationsrelating to that purpose,(4)made in confidence (5) bythe client,(6) are at his instance permanently protected(7) from disclosure by himself or by the legal adviser, (8)except the protection be waived.8Wigmore,Evidence§§2292(McNaughton rev. 1961).However,the courtmade clear, as did Judge Wyzanski,that the privilege isnot limited to the obtaining of "legal advice,"in thestrict sense of that term,but also to communications forthe purpose of obtaining"legal services"or "assistancein some legal proceeding."The court further held thatthe "mere fact that a person who is not an attorneycould have performed the same service is not a groundfor requiring a lawyer to disclose communications withhis client discovery proceedings."InHarvey,an attorneyrefused to comply with a Board subpoena that requiredhim to disclose the identity of a client for whom he hadretained a private detective.Plainly this was a servicethat could have been performed by a nonlawyer.Never-theless, the court held that the privilege applied if thelawyer hired the detective as an incident to rendering alegal opinion,performing a legal service, or affordingrepresentation in legal proceedings,notwithstanding thatthe detective might have been retained to engage in un-lawful surveillance of union organizational activity. Onremand,following a hearing,the district court held insum that the privilege applied because the lawyer re-tained the detective in furtherance of his client's requestfor advice"as to what steps he could take in oppositionto his plant being organized."NLRBv.Harvey,264F.Supp.770, 771 (W.D. Va.1966).The instant case presents all the requisite elements forapplication of the attorney-clientprivilege.McCarthywas and is an attorney.Respondents were his clients, inthat he was acting as their house counsel.BlankenshipansweredMcCarthy'squestions in confidence, for thepurpose of enabling McCarthy to prepare an answer to aBoard complaint,which is a legal function.Respondentstimely invoked the privilege and have not waived theprivilege.Nevertheless,the General Counsel argues (Br.35-36)that the privilege is not here applicable because(1) "McCarthy was not performing legal services, butrather was acting as a scrivener for Blankenship in pre-paring the Answer," and (2)even if McCarthy was per-forming attorney work,"itwas in aid of the commissionof continuing unfair labor practices."Neither argument565hasmerit.The first argument disregards the fact thatMcCarthy was not simply directed to prepare an answer,but was assigned to handle the case.Pursuant to that as-signment,McCarthy prepared a position statement andattempted to negotiate a settlement.If McCarthy had notleftAssociates he probably would have represented Re-spondents at the present hearing.Here, as inHarvey,theservice performed must be viewed in its overall context.Moreover,the preparation of an answer to a complaint isa legal service.It is not unusual for an attorney to workunder the supervision of another person who(as in thecase of house counsel),may not even be a lawyer. it isalso not unusual for attorneys to prepare"boiler'plate"pleadings.In some legal specialties this is the usual pro-cedure.It is also not unusual for an attorney to submitpleadings to his client for approval.In some situationsthe attorney might be derelict in his responsibilities if hefailed to do so.In the present case,the complaint wasnot against one of Respondents' clients, but was directedagainst Respondents.Therefore,it is not surprising thatBlankenship would want the final say about what wentinto the answer. However,the presence of any or all ofthese factors does not negate the fact that preparation ofan answer is a legal service."The General Counsel'ssecond argument fails on two grounds.First,underHarvey,an unfair labor practice is neither a crime nor atort for purposes of the attorney-client privilege (349F.2d at 904).Second,the preparation of an answer in aBoard proceeding is not an unfair labor practice or partof an unfair labor practice,even if the General Counselthinks the answer is false.Iwould assume that in mostcases in which the complaint alleges unfair labor prac-tices and the allegations are denied,that the GeneralCounsel thinks the answer is false.Therefore,for the rea-sons discussed,Ihave not considered McCarthy's testi-mony concerning his conversations with Blankenship indeciding the merits of this case.' 2C. Respondents'Procedural ArgumentsAt the outset of this hearing,Respondents presentedseveral motions for summary dismissal of the complaint.AlthoughRespondentsnominallyofferedvariousgrounds for these motions, e.g., improper service,lack of"Underwater Storage v U.S. RubberCo., 314 F.Supp 546 (D.C.D.C.1970), cited by the General Counsel(Br 35),is not in point. That caseinvolved the preparation and processing of a patent application, whichthe court did not regard as a legal function.12 Regarding Respondents'remaining objections to McCarthy's testi-mony, the work product privilege rises or falls with the attorney or clientprivilege because"the coverage and purposes of the attorney-client privi-lege are completely subsumed into the work product privilege."SealedCase,676 F.2d 793,812 (D.C Cir.1982)Therefore,as the attorney-client privilege is here applicable,the work product privilege is also ap-plicable.If the attorney-client and work product privileges were not ap-plicable,then the trade secrets privilege would also not be applicable be-cause the information in question directly concerns the merits of thiscase,namely,whether Respondents engaged in or counseled unfair laborpractices.Where,as here, the existence of the alleged offense can beproved only by investigating the methods of business of the person in-voking the privilege, "it might amount practically to a legal sanction ofthe wrong if the court conceded to the alleged wrongdoer the privilegeof keeping his doings Secret from judicial investigation."In that situation"no privilege at all should there be conceded.8Wigmore,Evidence§2212 (McNaughton rev. 1961). 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjurisdiction,failure to state a claim,mootness,and res ju-dicata,these motions were all based on Respondents' un-derlying argument that the General Counsel acted im-properly byapproving a settlement between the Unionand Diamond in Case 30-CA-9216 andproceeding sepa-rately against Respondents in the present case.Respond-ents' argument is without merit.The GeneralCounselhas discretion to consolidate or sever proceedings onunfair labor practice charges, subjectto review by theBoard or courts of appeal,for abuse of that discretion ordenial of due process.PackinghouseWorkers (Wilson &Co.), 89 NLRB310 (1950);Board'sRules and Regula-tions, Section 102.33;Royal Typewriter Co. v. NLRB,533F.2d 1030, 1043-1044 (8th Cir. 1976);Teamsters Local728 (Overnite Transportation) v.NLRB,332 F.2d 693,696-697 (5th Cir.1964), cert.denied 379U.S. 913 (1964);NLRBv.Hotel & RestaurantEmployees (Crown Cafete-ria),301 F.2d 149, 155-156 (9th Cir. 1962);TypographicalUnion(New YorkPrinters),87NLRB 1418, 1424-1425(1949);Webb Tractor &EquipmentCo.,181NLRB 230fn. 2 (1970).In the present case,the GeneralCounsel hadvalid reasons for proceeding separately against Respond-ents.The General Counsel,theUnion, and Diamondwere able to agree on the terms of a Board settlement,but the General Counsel and Respondents were not ableto do so.The situation at Diamond involved a pendingrepresentation proceeding.As Respondents no longerrepresented Diamond,itwas possible,through an infor-mal settlement with Diamond,to proceed promptly withan election and thereby resolve the immediate problemand enable the employees to express their free choice,while reserving the General Counsel's claim for prospec-tive relief against Respondents to separate litigation. TheDiamond case involved substantially conventional issues,including(as Blankenship himself observed),clear viola-tions of the Act, whereas the case against Respondentsinvolved(as the General Counsel concedes)a substantialand unresolved question of law.CompareCrownCafete-ria,supra,301 F.2d at 155;Overnite Transportation,332F.2d at 696. Respondents were not prejudiced by thisprocedure.The GeneralCounsel presented Randall Hakeand the two employee members of the joint committee aswitnesses,and Respondents could have presented any ofDiamond'switnesses, and Respondents could have pre-sented any of Diamond's personnel as their own wit-nesses in this proceeding,but they declined to availthemselves of this opportunity.Respondents were afford-ed full opportunity to litigate the alleged unfair laborpractices atDiamond.Therefore,Respondents havefailed to demonstrate that they were prejudiced by theaction of the General Counsel in proceeding separatelyagainst them.CompareRoyal Typewriter,supra;NewYorkPrintersAssn.,supra;Webb Tractor,supra, 181NLRBat 235.A Board settlement does not preclude liti-gation of matters"specifically reserved from the settle-ment agreement by the mutual understanding of the par-ties,"nor does it preclude presentation of evidence infurther or other proceedings where such right is pre-served in the terms of the settlement agreement.Cam-bridge Taxi Co.,260 NLRB931 (1982);Park-Ohio Indus-tries,283NLRB 583 (1987);Air ExpressInternationalCorp., 245NLRB 478, 483 (1979),enfd. in pertinent part659 F.2d 610(5th Cir.1981).Here, the Diamond settle-ment expressly reserved both the right of the GeneralCounsel to proceed separately against Respondents andthe right to present evidence in the Diamond case insuch separate proceeding.Moreover,Diamond is not anindispensible party in this proceeding.Respondents maybe found to have committed unfair labor practices and anappropriate remedial order may issue,either on the basisof Associates'status as an employer under the Act, or onthe basis of their status as agents of an employer withinthe meaning of Section 2(2) of the Act. St.Francis Feder-ation of Nurses v. NLRB,729 F.2d 844,857 (D.C.Cir.1984);St.Mary's Infant Home,supra.t sTherefore, Re-spondents'motions for dismissal, insofar as they were notdenied at the hearing,are denied.D. Alleged Direct Commissionof Unfair LaborPractices by RespondentsThe complaint alleges in essence that at the captive-au-dience meetings on 7 April and 2 and 12 May, Blanken-ship violated Section 8(a)(1) of theAct by (a) solicitingemployee grievances,(b) promising benefits if the Unionwere unsuccessful in obtaining recognition as their repre-sentative,(c) advising the employees that they could ac-complish the same improvements in wages,hours, andworking conditions without a union,and (d) suggestingthat the employees could negotiate a collective-bargain-ing agreement with Diamond with the full protection af-forded by the Act.t aFor the reasons discussed in the"Facts"section of this decision,Ifind that the credibleevidence fails to indicate that Blankenship engaged inany such conduct at the 2 and 12 May meetings,and thatBlankenship did not engage in the conduct alleged inparagraphs 11(c) and(d) at the 7 April meeting. Thecredited evidence also fails to demonstrate that Blanken-ship made any express promises of benefits.The evidencedoes demonstrate that Blankenship solicited employeegrievances.Indeed that was the principal purpose of the7 April meeting.Therefore,under the applicable princi-ples of law,the question presented is whether by solicit-ing employee grievances,Blankenship impliedly prom-ised benefits or redress of grievances if the employees re-jected union representation.The General Counsel argues(Br. 17), that:"Solicitation of grievances is a violation ofSection 8(a)(1) of the Act." This is not an accurate state-13 Blankenship's reliance onLoss Y.Blankenship,673 F.2d 942 (7th Cir.1982), is misplaced.That case was a class action against Blankenshipbrought (insofar as pertinent)under Sec 301(a) of the Act. The courtheld that Sec 301(a) of the Act authorizes suits for violation of collec-tive-bargaining contracts only against parties to the contract.As Blanken-ship functioned as a labor relations consultant to the signatory employerin that case(Mark Twain Marine Industries),he was not amenable to suitunder Section 301(a)However, the Board's authority under the Act isnot so limited The courts are not in agreement on this narrow interpreta-tion of Sec.301(a). SeePainting Contractors Y. Painters & Decorators, 707F.2d 1067, 1071 (9th Cir. 1983),cert. denied 460 U.S. 927(1983).14 The complaint is technically defective in that it contains no conclu-sory allegations with respect to these allegations(contained in par. II ofthe complaint).Rather,the conclusory paragraphs are all addressed toother allegations that Respondents counseled Diamond in the commissionof unfair labor practices.However,the matters pleaded in par. I I werefully litigated, and it is evident that the General Counsel was contendingthat Respondents thereby violated the Act.Ihave considered the allega-tions accordingly. BLANKENSHIP& ASSOCIATESment of thelaw. InUarco, Inc.,216 NLRB 1 (1974), theBoard held as follows:the solicitationof grievancesat preelection meetingscarrieswith it an inference that an employer is im-plicitly promisingto correctthose inequities it dis-covers as a resultof itsinquiries.Thus,the Boardhas foundunlawful interferencewith employeerightsby an employer's solicitation of grievancesduring an organizational campaign although the em-ployer merelystated itwould look into or reviewthe problem but did notcommititself to specificcorrectiveaction:the Board reasonedthat employ-ees would tendto anticipateimprovedconditions ofemploymentwhich mightmake union representa-tion unnecessary.However,it isnot thesolicitationof grievances itself that is coerciveand violative ofSection 8(a)(1),but the promise tocorrect griev-ances or a concurrent interrogation or polling aboutunion sympathies that is unlawful;the solicitation ofgrievances merely raises an inference that the em-ployer ismaking such a promise,whichinference isrebuttableby the employer.See alsoAce Hardware Corp., 271NLRB 1174 (1984).It isof course unlawful foran employerto expressly orimpliedly promise or grant benefits to its employees todiscouragesupport fora union,regardlessof whethersuchconduct occursin thecontext ofa solication of ben-efits.NLRB v. Exchange Parts Co.,375 U.S. 405, 409-410(1964).Applying theforegoing principlesto the facts of thepresent case, I find that the credible evidencerebuts anyinference of promisesof benefitsor redress of grievances.As the employeeswere well aware, Blankenship was anoutside consultantwho would haveno authority to makepromiseswithout the approval ofDiamond'smanage-ment. In fact Blankenship had no such authority. Blan-kenship wasauthorizedsolely to ascertain the employees'attitudes and concerns,and then reportback to Hakeabout what courseof action should be taken.Blanken-ship never said or suggested to the employees that hehad any greaterauthorityand discouraged any such in-ference at several points during the7 April meeting. Theone page of transcript,which theGeneral Counsel of-fered in evidence,indicatesthatBlankenship told the em-ployees that it would beillegal for himto say that "wewill adjustall yourcomplaints."As the General Counselpoints out,such statements do not operate to legalize thesolicitation if other evidence indicates that the employeris expresslyor impliedlypromisingbenefits or redress ofgrievances.However,Blankenship's other remarks wereconsistentwith this statement.When employee Wieldsaid that it did no goodto confrontmanagement withtheir problems,Blankenship did not express disagree-ment.When employeesGrinnell asked whether theycould form an employee committee,Blankenshipreferredher to the Board'sRegionalOffice.Such responses areinconsistentwith a promiseof benefits.Blankenshipnever expressedsympathy with or concernabout the em-ployees' problems, and did not even promiseto look intothese problems. He did suggest that the employees con-567front management with their grievances.However, suchstatements,even when made to managementdirectly, donot, standing alone,warrant an inference of or promisethat any grievance would be remedied.Cherokee CulvertCa, 262 NLRB 917 fn.2 (1982).See alsoRadio Broad-casting Co.,277 NLRB1112 (1985),affd.sub nomTeam-stersLocal 115 v. NLRB,802 F.2d 448 (T) (3d Cir.1986),inwhich the Board held that a remark by the employer'spresident that a wage increase was a good idea but thathe could not promise anything,coupled with an unusualgrant of wage increases about 4 months later,was insuffi-cient to warrant an inference of a promise to increasewages,and that the president's statements that he would"look into" increasedhealthcoverage, coupled with thegrant of additional health benefits about 4 months later,was insufficient to warrant an inference of a promise ofsuch benefits.Therefore,Ifind that Blankenship did notpromise benefits if the employees rejected unionization,and I am recommending that the allegations of para-graph 11 of the complaint be dismissed.E. AllegedCounselingof Unfair Labor Practices byRespondentsThe complaint contains several allegations that Re-spondents violated Section 8(a)(1) by reason of unfairlabor practices committed by Diamond that were "coun-seled" by Blankenship.I shall first address the allegationpertaining to the replacementof WalterHake by RandallHake,as this squarely presents a situation in which Blan-kenship expressly advised Diamond to engage in unlaw-ful conduct.The compaint alleges in sum that at the 12May captive-audience meeting,Randall Hake unlawfullystated that he was taking over Diamond's labor relationsfrom his father,and that having counseled such state-ment Respondents,togetherwithDiamond,were respon-sible for this unfair labor practice.In fact,Randall Hakeannounced by notice posted to the employees on 23April that hewas assuming authority and responsibilityfor all personnel matters,and thereafter confirmed andelaborated on this announcement in his 12 May speech.The evidenceis uncontroverted that Blankenship learnedat the 7 Aprilmeeting that Walter Hake's arbitrary andcapricious handling of personnel matters was a principlesource of employee discontent, that Blankenship advisedRandall Hake to replace his father in order to improvethe Company's chances of winning the pending election,and that Randall Hake, acting on Blankenship's advice,informed the employees that he was replacing his fatherin handling personnel matters.By announcing and imple-menting this decision, Randall Hake granted the employ-ees a change in their working conditions thattheycouldreasonably perceive as a benefit or response to their ex-pressed grievances or their reasons for seeking unioniza-tion,for the purpose of discouraging employee supportfor the Union.Hake made this clear in his 12 Mayspeech. Diamond thereby violated Section 8(a)(1) of theAct. SeeEagle Material Handling,224 NLRB 1529, 1533(1976), enfd.558 F.2d 160(3d Cir. 1977) (employer vio-lated Sec. 8(a)(1) by discharging an unpopular supervisorin response to employee complaints);Ann LeeSportswear,220 NLRB982, 993(1975), enfd. 543 F.2d 739, 742-743 568DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(10th Cir. 1976) (employer violated Sec. 8(a)(1) by forc-ing the resignation of a supervisor concerning whom theemployees had expressed dissatisfaction, for the calulatedpurpose ofinfluencingthe outcome of election);WatkinsFurniture Co.,160 NLRB 188, 192 (1966) (employer vio-lated Sec. 8(a)(1) by promising employees that it wouldameliorate their grievances by lessening their contactwith asales manager).Compare:Grove Valve & RegulatorCo., 262 NLRB 285, 299 (1982) (employer lawfully re-placed its industrial relations manager because evidencefails to establish a relationship between employees' ex-pressed grievances and his replacement).As the General Counsel correctly states (Br. 5), theBoard has never decided whether an attorney or laborrelations consultant violates the Act by advising a clientemployer or labor organization to commit unfair laborpractices.St.FrancisHospital,supra,263NLRB at850.15 However,analogous linesof case authority tendto indicatethat they should be held responsible under theAct for the consequences of such advice. First, an em-ployer violates the Act by instructing its supervisors toengage in unfair labor practice conduct, where the in-structionswere carried out or disclosed to the employ-ees.Resistance Technology,280 NLRB 1004 (1986).16 InWalker's,159 NLRB 1159, 1175, 1179 (1966), the Boardheld that the employer violated Section 8(a)(1) by sug-gesting to its buyers (nonsupervisory personnel whowere generally looked on as part of management) thatthey question employees about attitude toward unioniza-tion. In the present case, Respondents were not part ofDiamond'smanagerialhierarchy. Blankenship had onlylimited authority over Diamond's employees, e.g., to ex-ercise such authority as was necessary to conduct thecaptiveaudiencemeetings.However,Respondents,having been retained by Diamond for the express pur-pose of acting as Diamond's "representative" in the rep-resentation proceeding,was the agent of Diamond atleastfor the purpose of advising Diamond about itscourse of action in that proceeding, and Diamond reliedon that advice when it unlawfully announced and carriedout its decision to replace Walter Hake as the person incharge of personnel matters. If an employer can be heldaccountable for its instructions or even suggestions to itssupervisory personnel that result in the commission ofunfair labor practices, then it would seem only properthat a professional counselor should be held responsiblefor its advice that has thesame unlawfuleffect.As indi-cated, labor relations consultants and attorneys havebeen held responsible for theircommissionof unfair'S Blankenship'sbrief (p 21) contains a misleading quotation from SiFrancisHospital,which,taken out of context,falsely suggests that theBoard held that a labor relations consultant cannot beheld responsiblefor advising a client to violatethe ActBlankenship failed to quote theprefatoryand key sentence,namely:"There is noevidence that[the con-sultant] advised its client to violatethe Act " The Boardwent on to holdthat"in these circumstances,"the consultant should not be held responsi-ble for unfair labor practices committedby the employer's supervisorypersonnel,overwhom it had no control16 ResistanceTechnologyoverruledCannon Electric Ca,151NLRB1465, 1468 (1965), insofar asCannonheld that the instructionswould beunlawful even if not earned out or disclosed to the employees.However,Resistancemade clear that the instructions would be unlawful if eithercondition were present.labor practices,whether the Board found that they actedas agents of an employer or as employers within themeaning of the Act in their own right.SeeChalk MetalCo.,supra;West CoastCasket Co.,192 NLRB624 (1971),enfd.inpertinent part 469 F.2d 871(9thCir.1972);Guild IndustriesMfg. Corp.,133 NLRB1719 (1961), 135NLRB971 (1962),enfd.asmodified 321 F.2d 108 (5thCir. 1963);St Mary's Infant Home,supra.Labor relationsconsultants are not immune from the proscriptions of theAct. Similarly,employers have been held responsibleunder theAct for theactivities of other outside personsor groups,such as local civic or development organiza-tions, as well as the outside persons or groups them-selves,where employees may reasonably conclude that"the business leaders inveighing against the Union wereserving in effect as organs of communication from man-agement,"even though the employer might not be liableunder the"strict rules of agency."Cagle's Inc. v.NLRB,588 F.2d 943,947-948(5th Cir.1979), and cases citedtherein." Therefore,Respondents shared responsibilityforDiamond's announcement and implementation of itsdecision to replace Walter Hake and Respondents violat-ed Section 8(a)(1) of the Act by such actions.The next question concerns Respondents'alleged re-sponsibility for Randall Hake's captive audience speechof 12 May.As Blankenship acknowledged to Pierce, thespeech was plainly unlawful.Hake made express and im-plied promises of benefit and redress of grievances inorder to discourage employee support for the Union.However,he did so on his own initiative,without con-sultingRespondents.James Pierce prepared a text forHake which did not contain any unlawful statements, butHake simply used the text as a starting point,and wenton to make his own remarks.Hake did not ask Blanken-ship to review his proposed speech.Hake did ask Blan-kenship to stop him if he said anything"blatantly ille-gal."However, I do not believe that a labor relationsconsultant or an attorney can be held responsible forunfair labor practices by failing to demand that his clientsubmit all campaign speeches and literature to him forprior approval,or by failing to publicly embarrass or hu-miliate his client by informing his employees that theiremployer has violated the law. St.FrancisHospital,supra,263 NLRB at 849,plainly stands for the principlethat a consultant,by undertaking to advise an employerin that capacity,does not thereby assume responsibilityfor unfair labor practices committed by the employer orits supervisors without or against the advice of the con-sultant.Analogous law in the field of malpractice also in-dicates that a consultant or attorney should not be heldresponsible in these circumstances.Compare:M & SBuilding Supplies v. Keiler,738 F.2d 467(D.C. Cir.1984),inwhich the court held,in sum,that an attorney whoimproperly advised his client to set up an alter ego oper-ation in order to avoid coverage of the employer's ware-housemen under a multiemployer collective-bargainingagreement,was not liable for the employer's losses as the' ° Blankenship asserts(Br. 19) that the Act imposes a "clear state man-date to apply the ordinary law of agency to the question of employer andunion responsibility."The assertion is erroneous.See Sec.2(13) of theAct BLANKENSHIP& ASSOCIATESresult of a subsequent unfair labor practice proceeding,where the losses were actually caused by the employer'sunilateraldecision to use the alter ego operation as ameansof avoiding contract coverage for its truckdriveremployees. Even if Blankenship had stood up and public-ly stated that Hake was unlawfully making promises tothe employees, such action would not have neutralizedHake's unlawful speech. SeeFaribo Turkeys,140 NLRB1397 (1963). Therefore, I find that Respondents did notunlawfully counselDiamond regarding the 12 Mayspeech.The remaining allegations of the complaint (par. 10(g)through (j)) concern Diamond's course of conduct informing and dealing with the employee committee, andRespondents' alleged role in counseling such conduct.Respondents' actions in this regard fall between the out-right and unequivocal advice given that Randall Hakereplace his father, and the alleged acquiescence by si-lence in connection with Hake's 12 May speech. Asfound, after Blankenship first met with the employees, hemet with Hake and advised that Diamond update itswork rules. At Hake's request, Blankenship put his rec-ommendations in letter form.BlankenshipalsogaveHake a sample"contract."However, Hake understoodthat unlike Blankenship's recommendation that he re-place his father, these changes would not be negotiatedor implemented until the representation question was re-solved.Blankenship stated in his 17 April letter thatHake should consider adopting the proposed "contract... after we rid you of the union problems." Pierce toldHake not to use the sample policies until there was a de-cision on the election. Hake anticipated that the electionwould take place on 16 May, and that if the Union weredefeated, thiswould allow sufficient time for him tomeet with an employee committee and negotiate a newset of work rules that would cover wages and other con-ditions of employment prior to 1 July, Diamond's annualwage review date. When Hake learned that the electionwould be postponed because of the pending unfair laborpractice charges, he telephoned Associates for advice,specifically asking whether Diamond could proceed withthe plan toset up acommittee to develop a new set ofwork rules.Blankenship, through Pierce, told Hake to goahead andrun the businessas he saw fit. At this time,Blankenship was stillDiamond's labor relations consult-ant.Hake could reasonably interpretBlankenship's state-ment asindicating that Diamond could lawfully proceedwith the plan, which Blankenship had initially formulat-ed and counseled. Hake acted on Blankenship's adviceby implementing the plan. Blankenship may well havefelt that as a result of Hake's speech, the damage was al-ready done. However, even Hake told the employeesthat the plan would be implemented after the election.Not only did Blankenship fail to advise Hake that he wasembarking on an unlawful course of conduct, but he af-firmatively indicated that Hake could lawfully proceedwith their plan. Therefore, I find that Respondents coun-seledDiamond's course ofconduct beginningwith themeeting onor about 14 May, and thereby became re-sponsible with Diamond for that conduct. The employeecommittee was a labororganizationwithin themeaningof the Act. By establishing,dominating,assisting, and569supportingthe employeecommittee,including dealingwith thecommittee concerning wages and other termsand conditions of employment,Diamond violated Sec-tion 8(a)(1) and(2)of the Act.Jet Spray Corp., 271NLRB 127, 129 (1984);TexasBus Lines,277 NLRB 626(1985);Hunter Douglas, Inc.,277 NLRB 1179 (1985),enfd.804 F.2d 808(3d Cir.1986);see alsoNLRB v.Cabot CarbonCa, 360 U.S. 203, 211 (1959);Lawson Cav.NLRB,735 F.2d 471 (6th Cir. 1985). Therefore, bycounseling such conduct,Respondents became responsi-ble forsuch conduct,and consequently violated Section8(a)(1) and(2) of the Act.CONCLUSIONS OF LAW1.Associates and Diamond are employersengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Blankenshipis an agentof Associates, and Associ-ates and Blankenship were at times material agents of Di-amond within the meaning of Section 2(2) and (13) ofthe Act.3.The Union is a labor organization within the mean-ing of Section 2(5) of the Act, and employee committeewas at times material a labor organization within themeaning of Section 2(5) of the Act.4.By counseling Diamond to announce and implementbenefits and redress of grievances to its employees inorder to discourage support for the Union, Respondentshave violated Section 8(a)(1) of the Act.5.By counseling Diamond to establish, dominate,assist,and support employee committee, Respondentshave violated Section8(a)(1) and(2) of the Act.6.Respondents have not engaged in any other unfairlabor practices alleged in the complaint.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have committed viola-tions of Section 8(a)(1) and (2) of the Act, I shall recom-mend that they be required to cease and desist therefromand from like or related conduct, to post appropriate no-tices, and to furnish and give appropriate notices to Dia-mond.Because Diamond is not a named Respondent inthis proceeding, I cannot require Diamond to post suchnotices. The General Counsel requests that I recommenda broad remedial order that would require Respondentsto cease and desist from engaging in any manner in un-lawful conductas an agentof Diamond or any other em-ployer. I am sympathetic to the General Counsel's re-quest, but Board policy precludes such an order. SeeWest Coast Casket Ca,supra at fn.1;Chalk MetalCa,supra, 197 NLRB at 1133. InChalk Metal,the Board re-stated its policy in unequivocal language,namely,"that abroad remedial order is appropriate whenever a proclivi-ty to violate the Act is established, either by the factswithin a particular case,or by priorBoard decisionsagainst the respondent at bar based upon similar unlawfulconduct in the past."(Emphasis added.) Here, as with re-spect to Selvin inWest Coast Casket,there have been de- 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcisions in which Blankenship,acting as consultant for arespondent employer,has been found to have committedunfair labor practices,but neither Associates nor Blan-kenship was named as a party respondent in any of thecases.Therefore,Blankenship's prior record cannot beused as the basis for a broad order. The facts of thepresent case also cannot be used as the basis for a broadorder.As indicated,I have found that Respondents vio-lated the Act by counseling, but not directlyengaging in,unfair labor practices.The Board has never held that anattorney or labor relations consultant violatesthe Act bycounseling unfair labor practices.Therefore,as the viola-tions here found present a novel question of law, itcannot be said that Respondents,by such conduct, dem-onstrated a proclivity to violate the Act. In the presentcase,Diamond terminated Respondents' services,subse-quently recognized the Union,and it ishighly unlikelythatDiamond will ever again retain Respondents. In thiscontext,a narrow order can serve little practical purposeexcept as a warning to Respondents.However, theprecedents indicate that the Board prefers to move cau-tiously in this area.Because I am recommending anarrow order, there are no special circumstances thatwould warrant a visitatorial clause.[Recommended Order omitted from publication.]